Title: Albemarle County Circuit Court Order in Jefferson v. John Hudson and Charles Hudson, [9 October 1817]
From: Albemarle County Circuit Court, Virginia
To: Jefferson, Thomas,Hudson, John,Hudson, Charles


                    
                         
              9 Oct. 1817
                    
                    
                        
                            Thomas Jefferson
                            Demandant
                            }
                            
                        
                        
                             against
                             
                             upon a writ of Right
                        
                        
                            John Hudson & Charles Hudson 
                            Tenants
                            
                        
                    
                    On motion of the Demandant by his attorney it is ordered by the Court that the Surveyor of this County, do go upon the land in controversy, survey the same, and return five fair plats thereof to this Court—
                